Title: To James Madison from Samuel Smith, 26 May 1801
From: Smith, Samuel
To: Madison, James


Sir,Balte. 26. May 1801
I think It was determined to displace the present Marshall of Maryland Mr. Hopkins & Appoint Reuben Etting in his Place. I wish much that the Commission should be sent Immy. Permit me to report that this Change will give general satisfaction.
My Brother thinks that It will be prudent not to displace Doctr. Thomas Immediately. Let him stay in som⟨e⟩ time longer. I am sir, With great Esteem your Obedt. servt.
S. Smith
 

   
   RC (DLC). Docketed by JM.



   
   Within days of Jefferson’s inauguration he determined to replace David Hopkins with Etting, whose appointment was announced in late May (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:292; National Intelligencer, 29 May 1801).



   
   Philip Thomas had served as revenue inspector for Maryland since 1792; in late 1801 he still retained his post (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:102; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:283).


